Citation Nr: 0813039	
Decision Date: 04/21/08    Archive Date: 05/01/08	

DOCKET NO.  04-05 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for chloracne.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1967 to August 1969.  
He served almost one year in Vietnam with the artillery.  

Service connection is in effect for:  Post-traumatic stress 
disorder, rated as 70 percent disabling; bilateral hearing 
loss, rated as 40 percent disabling; tinnitus, rated as 
10 percent disabling; diabetes mellitus, rated as 10 percent 
disabling; peripheral neuropathy of the left upper extremity, 
rated as 10 percent disabling; peripheral neuropathy of the 
right upper extremity, rated as 10 percent disabling; 
peripheral neuropathy of the right lower extremity, rated as 
10 percent disabling; peripheral neuropathy of the left lower 
extremity, rated as 10 percent disabling; and erectile 
dysfunction, rated as noncompensably disabling.  With 
consideration of the bilateral factor, a combined disability 
rating of 90 percent has been in effect since May 31, 2005.  
The veteran has been in receipt of a total rating based on 
unemployability due to the severity of the service-connected 
disabilities from May 1, 2005.  


FINDING OF FACT

There is no persuasive evidence suggesting the veteran has 
chloracne that either originated in service or is otherwise 
causally related to his military service, including exposure 
to herbicides such as Agent Orange.  


CONCLUSION OF LAW

The criteria for service connection for chloracne have not 
been met.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5426 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In various communications dated between 2002 and 2007, the 
veteran has been provided with the notice required by the 
VCAA.  Most recently, in a letter dated in September 2007, he 
was told that it was his responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency.  He was 
informed what the evidence had to show to support his claim 
for service connection.  He was informed how VA determined a 
disability rating once service connection is assigned and how 
VA determines an effective date once service connection has 
been established.  

With regard to the duty to assist, the veteran has been 
provided with examinations by VA.  Additionally, he had the 
opportunity to provide testimony on his own behalf at a video 
conference hearing with the undersigned in January 2008.  A 
transcript of the hearing proceedings is of record and has 
been reviewed.  The Board is unaware of any outstanding 
evidence that could be obtained to substantiate the veteran's 
claim decided herein.  In sum, the Board finds that there has 
been compliance with the mandates of the VCAA.  

Pertinent Law and Regulations

In general, service connection will be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

Chloracne is a disease associated with herbicide exposure.  
38 C.F.R. § 3.309(e) (2007).  Chloracne shall be service 
connected if the veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during  service, provided further that the 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. 
§ 3.307(d) are also satisfied.  

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall become manifest to a 
degree of 10 percent more at any time after service, except 
for chloracne or other acneform consistent with chloracne, or 
porphyria cutanea tarda and acute and subacute peripheral 
neuropathy shall become manifest to a degree of 10 percent or 
more within a year after the last date in which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability, there can be no valid claim.  See 
for example, Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) 
( U.S.C.A. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation).  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury in the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and based supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and what this evidence shows, or fails to show, on 
the claim.  The veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (law requires only that the Board discuss its reasons 
for rejecting evidence favorable to the veteran).  

The Board notes that as a lay person, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge such as whether there is a causal 
relationship of any sort between any current disability and 
the veteran's active service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a lay person is generally not capable 
of opining on matters requiring medical knowledge).  

The record reflects the veteran served in Vietnam from 
November 1967 to November 1968.  He served with an artillery 
unit and was involved in the Tet Counteroffensive and the 
Vietnam Counteroffensive Phase II.  Thus, exposure to Agent 
Orange is presumed.  See 38 C.F.R. § 3.307(a)(6).  A review 
of the service medical records is without reference to 
complaints or findings indicative of the presence of 
chloracne.  

Post service medical records dating from July 2002 refer to 
diagnoses including eczema, dermatitis, and chloracne.  Thus, 
the record indicates that chloracne was first medically noted 
in 2002, a time many years following the veteran's active 
service.  Such a lengthy interval between service and the 
initial clinical documentation of the disability at issue 
post service is, of itself, a fact for consideration against 
a finding of service connection.  See Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2007).  Further, there is no 
competent or reliable evidence that relates any current 
chloracne to the veteran's active service many years ago.  
The veteran has submitted a statement from his sister in 
May 2003.  She reported that since his return from Vietnam, 
the veteran had been treated for a flaky skin disorder 
diagnosed as psoriasis and was given medication for this by 
VA.  

As noted above, neither the veteran nor his sister has been 
shown to have any medical expertise so as to have the ability 
to comment on the etiology of any current chloracne.  Their 
assertions that the veteran has had chloracne since service 
are not supported by the evidence of record.  More probative 
is the report of separation examination in August 1969 at 
which time the veteran expressed no complaints regarding a 
skin disorder and clinical evaluation at the time was 
entirely normal.  Also, more probative is the complete 
absence of any confirmatory evidence of the presence of 
chloracne in proximity to separation from service.  Based on 
the foregoing, the Board finds the preponderance of the 
evidence is against the grant of service connection for 
chloracne.  The claims file contains no relevant medical 
evidence indicating a causal relationship between any current 
chloracne and the veteran's active service many years ago.  


ORDER

Service connection for chloracne is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


